



SHARE SALE AND PURCHASE AND ASSIGNMENT AGREEMENT



entered into by and between




1.
Oncocorp GmbH, represented by its managing director Peter Gotzler, with its
business address at Röntgenstraße 6, 82362 Weilheim, registered with the
commercial register of the local court of Munich under HRB 170976



- hereinafter referred to as the “Seller” -


2.
Resolute Oncology Ltd., with its business address at 27 Cork Rd., Midleton, Co.
Cork, Ireland



- hereinafter referred to as the “Buyer” -


3.
Resolute Oncology Inc., with its business address at 1200 Route 22 East, Suite
2000, Bridgewater, New Jersey 08807, US



- hereinafter referred to as “ROI” -


4. Peter Gotzler, Laberstrasse 10, 82362 Weilheim


- hereinafter referred to as “PG” -


5.
Resolute Oncology GmbH, represented by its managing director Peter Gotzler, with
its business address at Röntgenstraße 6, 82362 Weilheim i. OB., registered with
the commercial register of the local court of Munich under HRB 204254



- hereinafter referred to as the “Company” -


- the parties 1. to 5. hereinafter also individually referred to as a “Party”
and collectively referred to as the “Parties” -


 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

Preamble 4 1
Object of Sale and Assignment
4 2
Sale and Assignment of Shares; Conditions; Share Pledge
4 3
Consideration
5 4
Payment of Cash Consideration and Interest
5 5
Transfer of the Consideration Shares
6 6
Representations and Warranties of the Seller
7 7
Representations and Warranties of the Buyer
9 8
Legal Consequences of Breach of Warranties
10 9
Capital Contributions
10 10
Conclusion of Additional Agreements
11 11
Right to Withdraw
12 12
Consequences of Withdrawal
13 13
Consents to the Assignment of the Shares
13 14
Confidentiality/ Announcements
14 15
Notices
14 16
Costs
15 17
General Provisions
16


-2-
 
 

--------------------------------------------------------------------------------

 



Definitions
 
Agreement
4
Award Agreement
12
Buyer
1
Buyer's Additional Contribution
11
Buyer's Warranty/Buyer's Warranties
9
Cash Consideration
5
Company
1
Condition Precedent
5
Consideration Shares
5
Consideration Shares Effective Date
6
Cost Transfer Agreement
11
ESOP
12
First Instalment
5
Leasing Agreement
11
Material Agreement
8
Parties
1
Party
1
PG
1
Purchase Price
5
Remainder
6
Review Date
11
ROI
1
Seller
1
Seller's Additional Contribution
10
Seller's Knowledge
8
Seller's Warranty/Seller's Warranties
7
Service Agreement
12
Share
4
Shares
4
Treshold
10
Warantee
10
Warrantor
10
Warranty/Warranties
10


-3-
 
 

--------------------------------------------------------------------------------

 
Preamble


(A)
The Company is a limited liability company incorporated under the laws of
Germany with PG being its current managing director. The registered share
capital of the Company amounts to EUR 25,000.



(B)
The Company is engaged in manufacturing, marketing, sale, in- and export of
pharmaceuticals and dietetics as well provision of advisory services to
pharmaceutical companies, pharmacies and clinics.



(C)
The Seller is the sole shareholder of the Company.



(D)
The Buyer is an Irish company, with ROI being its US-based parent company,
engaged in developing and marketing of oncology and oncology supportive care
products in the countries of the European Union.



(E)
The Buyer intends to market and distribute certain products to the German
oncology market through a German company. For this purpose, the Buyer wishes to
purchase from the Seller all shares in the Company in exchange for cash and
shares in ROI in accordance with the terms and conditions of this share sale and
purchase and assignment agreement (the “Agreement”).



(F)
The Buyer further wishes to equip the Company with particular assets, know-how,
licenses and employees upon the acquisition of shares in the Company. In order
to fulfil this purpose, the Seller and the Company have concluded a lease
agreement with regard to particular business premises, equipment and facilities
of the Seller and anticipate to enter (or cause third parties to enter) into
further agreements upon conclusion of this Agreement.



 
Now, therefore, the Parties agree as follows:



1 Object of Sale and Assignment


1.1
Shares. The Seller holds the following shares in the Company (each a “Share” and
collectively the “Shares”):



No.
Number of Shares
Nominal Amount of Shares in EUR
1
1
12,750
2
1
12,250
Total:
2
25,000



1.2
Share Capital. The Shares represent 100 % of the registered share capital of the
Company in the total nominal amount of EUR 25,000.



2 Sale and Assignment of Shares; Conditions; Share Pledge


2.1
Sale and Purchase. The Seller hereby sells to the Buyer the Shares and the Buyer
hereby purchases the Shares from the Seller.

-4-
 
 

--------------------------------------------------------------------------------

 
2.2
Profit Participation. The Shares are sold to the Buyer with all rights and
obligations pertaining to them, including but not limited to all rights to
participate in the Company’s profit for the current business year.



2.3
Assignment. The Seller hereby assigns to the Buyer the Shares and the Buyer
hereby accepts such assignment. The assignment is subject to the condition
precedent of (i) the receipt of the First Instalment (as defined in section 4.1
below) by the Seller pursuant to sections 3 and 4 of this Agreement; (ii) the
transfer of the title to the Consideration Shares to the Seller as set out in
section 5 of this Agreement; and (iii) payment of the Buyer’s Additional
Contribution pursuant to section 9.2 of this Agreement (payment of the First
Instalment, transfer of the Consideration Shares and payment of the Buyer’s
Additional Contribution pursuant to this section 2.3 (i) to (iii) collectively
the “Condition Precedent”).



2.4
List of Shareholders. The Seller and the Buyer herewith ask the acting notary to
submit the updated list of shareholders of the Company to the competent
commercial register according to section 40 paras (1) and (2) German Law on
Limited Liability Companies and to provide the Company with a copy of such
updated list of shareholders of the Company immediately after the Seller has
confirmed vis-à-vis the acting notary the fulfilment of the Condition Precedent.



2.5
Share Pledge. To secure the payment claims of the Seller with regard to the
Remainder (as defined in section 4.2 below), the Buyer shall retain a pledge in
the Shares. To this end, the Buyer and the Seller shall conclude a Share Pledge
Agreement as attached in draft form hereto as Annex 2.5 on the date of this
Agreement. The Seller, the Buyer and the Company herewith declare their consent
to a Share pledge contemplated under this Agreement. The Parties agree that the
Seller shall be entitled to realise its rights under the pledge without having
to obtain an enforceable title. Section 1277 of the German Civil Code shall
therefore not apply.



3 Consideration


3.1
Purchase Price. The total consideration for the sale of the Shares shall be the
payment by the Buyer to the Seller of an aggregate amount of EUR 500,000 (the
“Cash Consideration”) in accordance with the provisions of section 4 of this
Agreement and the transfer to the Seller of 1,000,000 shares in ROI in a nominal
amount of USD 0.50 each (the “Consideration Shares”) as set out in section 5 of
this Agreement (the Cash Consideration and the Consideration Shares collectively
the “Purchase Price”).



3.2
Non-Transferability of the Consideration Shares. The Seller may not sell,
assign, transfer, pledge or otherwise dispose of the Consideration Shares for a
period of 12 months as of the date of this Agreement.



4 Payment of Cash Consideration and Interest


4.1
First Instalment. The first instalment of the Cash Consideration amounting to
EUR 250,000 (the “First Instalment”) shall be due and payable by the Buyer to
the Seller within seven days as of the date of this Agreement.

-5-
 
 

--------------------------------------------------------------------------------

 


4.2
Remainder. The remaining amount of the Cash Consideration of EUR 250,000 (the
“Remainder”) shall be paid by the Buyer to the Seller in equal monthly
instalments of EUR 50,000 each over the course of five consecutive months with
the first payment being due on 15 July 2013 and the last payment being due on 15
November 2013.



4.3
Bank Account. The Cash Consideration shall be due and payable by the Buyer in
EUR without deductions by wire transfer of immediately available funds into the
following bank account:



Account Holder: Oncocorp GmbH
 
Bank: HypoVereinsbank

 
IBAN: DE96703211940351752505

 
BIC/SWIFT-Code: HYVEDEMM466



4.4
Default Interest. If the Buyer fails to fulfil its payment obligations with
regard to the Cash Consideration as set out in this section 4 above, interest at
a per annum rate of 1,000 basis points above the EURIBOR shall become due and
payable by the Buyer to the Seller on the outstanding amount without prejudice
to any other rights and remedies of the Seller arising from such default.



4.5
No Set Off and Retention Rights. The Buyer shall not be entitled to exercise and
hereby explicitly waives any rights of set-off, retention rights or similar
rights with respect to its payment obligations under this section 4, unless
claims of the Buyer are acknowledged by the Seller in writing or finally
determined by competent courts or arbitrators.



5
Transfer of the Consideration Shares



5.1
Completion. The completion of the transfer of the title to the Consideration
Shares from the Buyer to the Seller shall take place within seven days as of the
date of this Agreement (“Consideration Shares Effective Date”). The Buyer shall
transfer the Consideration Shares to the Seller with the effect and title to the
Consideration Shares passing to the Seller as of 01 May 2013 free from all
liens, charges and encumbrances and together with all rights attaching to such
Consideration Shares, including but not limited to all rights to participate in
ROI's profits for the current business year as well as all prior business years
to the extent they have not yet been distributed by ROI to its shareholders on
the Consideration Shares Effective Date.



5.2
Documents. The Buyer undertakes to deliver to the Seller on the Consideration
Shares Effective Date the following documents:



 
(a)
duly executed transfer orders/forms/deeds/share certificates (if applicable) or
any other documents which evidence the ownership of the Buyer with regard to the
Consideration Shares under the applicable law of ROI;



 
(b)
duly executed transfers of the Consideration Shares in favour of the Seller by
separate share transfer agreement(s) together with the respective share
certificates (if applicable); and

-6-
 
 

--------------------------------------------------------------------------------

 


 
(c)
any other documents which may be required to vest in the Seller the full legal
and beneficial ownership of the Consideration Shares and enable the Seller to
procure the Consideration Shares to be registered in its name.



5.3
Declarations and Acts. The Buyer undertakes to submit any and all further
declarations and conduct any and all further acts which may become necessary or
required to ensure the transfer and registration of the ownership of the
Consideration Shares to the Seller.



6 Representations and Warranties of the Seller


6.1
Legal Nature and Reference Date for Seller’s Warranties. Subject to the
limitations, restrictions and caps as set out in this Agreement, the Seller
hereby represents and warrants vis-à-vis the Buyer only by way of an independent
guarantee pursuant to § 311 paragraph (1) BGB (German Civil Code) that the
statements set out in section 6.3 (each a “Seller’s Warranty” and collectively
the “Seller’s Warranties”) are correct at the date of this Agreement and at the
date of occurrence of the Condition Precedent.



6.2
Exclusion of Statutory Warranty System. The Seller’s Warranties are given by the
Seller only on the explicit basis that the Seller and the Buyer have agreed on
an independent warranty system as provided for in this section 6 and section 8
and that the statutory warranty system under applicable law, in particular
according to §§ 433 et seq. BGB (German Civil Code), shall not apply, and more
specifically, that the Warranties shall in no event constitute, or be deemed as,
guarantees within the meaning of §§ 443, 444 BGB (German Civil Code).



6.3
Seller’s Warranties



6.3.1
Incorporation and Existence. The Company is duly incorporated and validly
existing under German law.



6.3.2
Ownership of Shares. The Seller is the sole and unrestricted legal and
beneficial owner of the Shares. The Shares are free of any pledges, encumbrances
or other rights of third parties, including but not limited to pre-emptive
rights, rights of first refusal and option rights, except for such rights
referred to and waived pursuant to section 13 of this Agreement.



6.3.3
Capital Contributions. The contributions to the registered share capital of the
Company have been fully paid in and
no repayment of capital contributions has been effected.



6.3.4
Liquidation and Insolvency. No liquidation of the Company and no insolvency
proceedings concerning the Company or its assets have been initiated or
rejected, and no such circumstances exist pursuant to the German Insolvency Code
according to which such insolvency proceedings had to be applied for, or which
would justify the rescission of this Agreement.



6.3.5
Ownership of Assets. Except for customary liens or similar rights under
statutory law or under general business terms of suppliers (e.g. reservation of
title rights), the Company is the sole and unrestricted owner of its material
assets.

-7-
 
 

--------------------------------------------------------------------------------

 
6.3.6
Authority to Enter into Transaction. The execution and performance by the Seller
of this Agreement are, where applicable, within the Seller’s corporate powers,
do not violate the articles of association or by-laws of the Seller and have
been duly authorized by all necessary corporate actions on the part of the
Seller. To the Seller's knowledge, the execution and performance of this
Agreement by the Seller require no approval or consent by any governmental
authority and do not violate any applicable law or decision by any court or
governmental authority binding on the Seller.



6.3.7
Compliance with Applicable Laws. To the Seller’s Knowledge, the Company is
presently not in violation of any applicable material law (in particular,
environmental and regulatory law) as in effect, enforced and interpreted on the
date hereof in Germany provided that such violation has had or would have a
material adverse effect on the Company.

 
 

6.3.8
Material Agreements. To the Seller’s Knowledge the Company is not a party to any
material agreements of the described type (the “Material Agreement”):



 
(a)
agreements relating to the acquisition or disposal of interests in other
companies, partnerships or businesses as well as joint venture agreements;

 
(b)
agreements relating to the acquisition or disposal of fixed assets with a value
of more than EUR 100,000 in the individual case or EUR 500,000 in the aggregate;

 
(c)
rental and lease agreements relating to real estate which, individually, provide
for annual payments of more than EUR 120,000 and which cannot be terminated on
less than twelve (12) months' notice;

 
(d)
agreements as to the borrowing or lending of loans in the amount of more than
EUR 100,000 individually, except for customary loans to directors or employees
and except for customary loans granted by or to suppliers or customers in the
ordinary course of business;

 
(e)
guarantees or suretyships issued by the Company for any third party debt;

 
(f)
license agreements as to which the Company is licensee or licensor which,
individually, provide for annual payments of more than EUR 100,000 and which
cannot be terminated on less than twelve (12) months' notice.



6.3.9
Intellectual Property. To the Seller’s Knowledge, the Company does not
materially infringe any intellectual property rights of third parties.

6.3.10
Taxes. To the Seller’s Knowledge the Company has accurately filed all returns
and reports for taxes or requested extension of the respective filing periods in
a timely manner, and has paid all payable taxes when due.

6.4
Seller’s Knowledge. The “Seller’s Knowledge” within the meaning of this
Agreement shall mean exclusively the actual knowledge of the Seller.



6.5
No other Representations, Warranties and Guarantees. The Seller’s Warranties in
section 6.3 are exhaustive and no other express or implied guarantees
representations or warranties are made, or shall be deemed made, by the Seller,
including, but not limited to guarantees as to the condition or the durability
within the meaning of § 443 BGB (German Civil Code).

-8-
 
 

--------------------------------------------------------------------------------

 


7 Representations and Warranties of the Buyer


7.1
Legal Nature and Reference Date for Buyer’s Warranties. Subject to the
limitations, restrictions and caps as set out in this Agreement, the Buyer
hereby represents and warrants vis-à-vis the Seller only by way of an
independent guarantee pursuant to § 311 paragraph (1) BGB (German Civil Code)
that the statements set out in sections 7.2 and 7.3 (each a “Buyer’s Warranty”
and collectively the “Buyer’s Warranties”) are correct. The Buyer’s Warranties
are given as of the date of this Agreement and as of the date of occurrence of
the Condition Precedent unless otherwise provided for in individual Buyer’s
Warranties.



7.2
Buyer’s Warranties in Relation to the Buyer



7.2.1
Incorporation and Existence. The Buyer is a company duly incorporated and
registered under the laws of the Republic of Ireland having all requisite power
and authority to execute and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby;



7.2.2
Authority to Enter into Transaction. The Buyer and its representatives have
taken all necessary corporate action and obtained all necessary internal and
external consents or approvals to the execution, delivery and
performance of this Agreement and the consummation of the transaction
contemplated thereby;



7.2.3
Liquidation and Insolvency. No liquidation of the Buyer and no insolvency
proceedings concerning the Buyer or its assets have been initiated or rejected,
and no such circumstances exist pursuant to the applicable Insolvency,
Bankruptcy or Reorganisation Codes of the relevant countries according to which
such insolvency proceedings had to be applied for, or which would justify the
rescission of this Agreement;



7.2.4
Fulfilment of Payment Obligations. The Buyer possesses or will possess at the
respective payment due date sufficient funds to fulfil its payment obligations
as regards the Cash Consideration under sections 3 and 4 of this Agreement;



7.2.5
Finder’s Fee. The Buyer has no obligation or liability to pay any fees or
commissions to any broker or finder with respect to the transaction contemplated
by this Agreement for which the Seller could become liable.



7.3 Buyer’s Warranties in Relation to the Consideration Shares


7.3.1
Incorporation and Existence. ROI is duly incorporated and validly existing under
the applicable law of ROI’s seat;



7.3.2
Ownership of Shares. At the Consideration Shares Effective Date the Buyer is the
sole and unrestricted legal and beneficial owner of the Consideration Shares.
The Consideration Shares are freely transferrable and free of any pledges,
encumbrances or other rights of third parties, including but not limited to
pre-emptive rights, rights of first refusal and option rights;



7.3.3
Capital Contributions. All capital contributions with regard to all
Consideration Shares have been fully paid in and no repayment of capital
contributions has been effected;

-9-
 
 

--------------------------------------------------------------------------------

 


7.3.4
Liquidation and Insolvency. No liquidation of ROI and no insolvency proceedings
concerning ROI or its assets have been initiated or rejected, and no such
circumstances exist pursuant to the applicable Insolvency, Bankruptcy or
Reorganisation Codes of the relevant countries according to which such
insolvency proceedings had to be applied for, or which would justify the
rescission of this Agreement.



8 Legal Consequences of Breach of Warranties


8.1
Compensation of Damages. In the event of a breach or non-fulfilment of any of
the Seller’s or Buyer’s Warranties (each a “Warranty” and collectively the
“Warranties”) by the respective warrantor (the “Warrantor”), the respective
Warrantor (always subject to the restrictions, limitations and caps set out in
this Agreement) shall be liable to pay to the respective warrantee (the
“Warrantee”) an amount in cash which corresponds to the actual losses,
liabilities or damages caused by the breach or non-fulfilment.



8.2
Remedies. The respective Warrantor shall not be liable for any damages if the
alleged breach or non-fulfilment of a Warranty is capable of remedy, and is
remedied to the reasonable satisfaction of the Warrantee by the respective
Warrantor within thirty 30 days of the date on which a written claim notice is
received by the respective Warrantor.



8.3
Financial Limitation. The aggregate liability of the respective Warrantor under
or in connection with this Agreement shall be limited as follows:



 
(a)
the respective Warrantor shall not be liable in respect of any claim of the
Warrantee resulting from a breach or non-fulfilment of a Warranty except to the
extent that the amount of damages resulting from any and all claims of the
Warrantee exceeds in aggregate EUR 10,000 (the “Threshold”); in the event the
aggregate amount exceeds the Threshold, the respective Warrantor shall be liable
for the whole amount of such claims and not only the amount in excess of the
Threshold; and



 
(b)
the maximum aggregate liability of the respective Warrantor as regards any and
all claims of the Warrantee shall not exceed EUR 100,000.



8.4
Limitation Periods. Any claims based on the breach of a Warranty under sections
6.3.1 to 6.3.4, 7.2.1 to 7.2.3 and 7.3 shall expire upon the lapse of five years
as of the date of this Agreement. All other claims resulting from the breach of
a Warranty shall expire upon the lapse of two years as of the date of this
Agreement.

 
9 Capital Contributions


9.1
Capital Commitment of the Seller. Prior to the conclusion of this Agreement the
Seller has committed to make an additional contribution into the Company’s
capital reserves in the aggregate amount of EUR 25,000 (the “Seller’s Additional
Contribution”). If and to the extent such payment has not yet been executed by
the Seller, the Seller herewith undertakes vis-à-vis the Buyer to make the
Seller’s Additional Contribution by way of payment into the capital reserves of
the Company within three days as of the date of this Agreement.

-10-
 
 

--------------------------------------------------------------------------------

 


9.2
Capital Commitment of the Buyer. The Buyer herewith undertakes towards the
Seller to make an additional contribution into the Company’s capital reserves in
the aggregate amount of EUR 50,000 by way of payment within three days as of the
date of this Agreement (the “Buyer’s Additional Contribution”). The Company
shall provide the Buyer with its current bank balance statement on a monthly
basis, in each case five days prior to the monthly payroll (the “Review Date”).
The Buyer herewith commits vis-à-vis the Seller to advance and to contribute
additional capital into the capital reserves of the Company to cover outstanding
payment liabilities of the Company under the service and employment agreements
with the Company’s employees and management (including both remuneration and
social security payments) as may become necessary due to the Company’s bank
balance deficit upon the review of the Company’s bank balance on the respective
Review Date.



10 Conclusion of Additional Agreements


10.1
Agreements between the Seller and the Company

10.1.1
Cost Transfer Agreement. The Company is aware that its managing director PG is
currently serving as the managing director of the Seller. The Seller has
provided PG with a company car by concluding a leasing agreement No. 4871492
with Audi Leasing on 03 August 2010 (the “Leasing Agreement”). The agreed
leasing rate under the Leasing Agreement amounts to EUR 1,520.75 per month. The
term of the Leasing Agreement is 36 months. Upon conclusion of the Service
Agreement (as defined in section 10.2), PG will be devoting his time
predominantly to the Company. Under section 3.5 of the Service Agreement with
the Company PG is entitled to a company car. The Seller and the Company herewith
agree that PG may retain the company car provided to him by the Seller and
subject to the Leasing Agreement until the end of the term of the Leasing
Agreement in which event the Company shall be deemed to have fulfilled its
obligations under section 3.5 of the Service Agreement. In return, the Company
shall assume all payment obligations of the Seller resulting from or in
connection with the Leasing Agreement, including but not limited to payment of
monthly leasing rates, maintenance and insurance costs, etc. (the “Cost Transfer
Agreement”). For avoidance of doubt, from the economic viewpoint the Company
shall be treated as the lessee under the Leasing Agreement. For this purpose, it
shall, upon conclusion of this Agreement, take all necessary measures to allow
Audi Leasing to debit the monthly leasing rate under the Leasing Agreement
directly from the Company’s bank account, shall directly cover all maintenance
and other costs of the company car which may be required from time to time and
shall reimburse the Seller without undue delay for any payments conducted in
conjunction with the Leasing Agreement. PG herewith agrees to the Cost Transfer
Agreement pursuant to this section 10.1.1.



10.1.2
Further Agreements. Further the Seller and the Company herewith undertake to
enter into the following agreements without undue delay after the conclusion of
this Agreement:



 
(a)
a supply agreement containing terms and conditions for the supply of the
Seller’s product Paclitaxel OC to the Company;



 
(b)
the Option Agreement regarding the acquisition of the marketing authorisation
and the supply agreement with STRAGEN Pharma S.A. for the Seller’s product
Paclitaxel OC from the Seller to the Company as attached in draft form hereto as
Annex 10.1.2 b);

-11-
 
 

--------------------------------------------------------------------------------

 


 
(c)
a support agreement containing the Seller’s obligation to support the Company
and the Buyer with regard to market authorisation holder requirements in
Germany.



10.2
Agreements between the Company and PG/Other Employees. The Company herewith
agrees to enter into the new service agreement with PG as attached in draft form
hereto as Annex 10.2 a) (the “Service Agreement”) and into employment agreement
with the employee Sephideh Fanaei as attached in draft form hereto as Annex 10.2
b) without undue delay upon conclusion of this Agreement.



10.3
Award Agreement between ROI and PG. ROI herewith undertakes to duly implement a
stock option programme for its managers and employees as attached for
information purposes only in draft form hereto as Annex 10.3 a) (the “ESOP”)
without undue delay upon conclusion of this Agreement. ROI has agreed to grant
to PG under the ESOP 120,000 stock options per year during the term of the
Service Agreement plus additional 120,000 stock options per year for the
achievement of performance targets mutually agreed upon between the Company and
PG. To fulfil this purpose, ROI herewith undertakes to enter into an award
agreement with PG (the “Award Agreement”) under the terms and conditions set out
in the Heads of Terms of the Award Agreement attached hereto as Annex 10.3 b)
without undue delay upon conclusion of this Agreement. The terms and conditions
specified in the Heads of Terms of the Award Agreement shall prevail over the
conditions of the ESOP.



11
Right to Withdraw



11.1
Non-Occurrence of the Condition Precedent. If the Condition Precedent or any
part thereof has not occurred within the respective periods set out in sections
3, 4, 5 and 9.2 of this Agreement, or such other date as mutually agreed in
writing between the Buyer and the Seller, the Seller may request the Buyer in
writing to procure the occurrence of the Condition Precedent or the respective
part thereof within a grace period of two weeks. Upon expiry of such grace
period the Seller may withdraw from this Agreement with immediate effect and
without further notice, unless the Condition Precedent or the respective part
thereof occurs prior to the end of the grace period.



11.2
Non-Payment of the Remainder. If the Buyer fails to fulfill his payment
obligations with regard to the Remainder or any part thereof within the
respective periods set out in sections 3 and 4 of this Agreement, or such other
date as mutually agreed between the Buyer and the Seller, the Seller may request
the Buyer to procure fulfillment of such payment obligations or the respective
part thereof within a grace period of two weeks. Upon expiry of such grace
period, the Seller may withdraw from this Agreement with immediate effect and
without further notice, unless payment of the Remainder or a respective part
thereof occurs prior to the end of the grace period.



11.3
Non-Conclusion of the Additional Agreements. If any of the following additional
agreements pursuant to section 10, namely



 
(a)
the Cost Transfer Agreement as set out in section 10.1.1; and/or



(b) the Service Agreement as set out in section 10.2; and/ or


(c) the Award Agreement as set out in section 10.3,
-12-
 
 

--------------------------------------------------------------------------------

 


have not been concluded by the respective Parties without undue delay following
the conclusion of this Agreement, or such other date as mutually agreed in
writing between the Buyer and the Seller, the Seller may request the Buyer in
writing to cause the conclusion of such agreement(s) within a grace period of
two weeks. Upon expiry of such grace period the Seller may withdraw from this
Agreement with immediate effect and without further notice, unless the
respective additional agreement(s) set out in this section 11.3 a) to c) is
concluded prior to the end of the grace period. For avoidance of doubt: the
Seller shall have no right to withdraw from this Agreement if the non-conclusion
of any of additional agreement(s) set out in this section 11.3 a) to c) has been
caused by the Seller or PG.


11.4
Notice of Withdrawal. The right to withdraw may be exercised by the Seller by
sending a written notice of withdrawal to the Buyer.



12 Consequences of Withdrawal


In the event of a withdrawal, the provisions set out in sections 14 to 17 shall
continue to be effective. All other provisions and obligations of the Parties
shall cease to have effect.


In the event of a withdrawal pursuant to sections 11.2, 11.3 and 11.4 of this
Agreement after the occurrence of the Condition Precedent the Buyer shall (i)
re-assign the Shares to the Seller without undue delay as well as conduct any
and all acts and submit any and all declarations to ensure the transfer of
ownership with regard to the Shares back to the Seller and compensate the Seller
for all costs and damages incurred by the Seller in result of relying on the
consummation of this Agreement but in no event less than EUR 5,000 as liquidated
damages, or (ii) on the Seller’s request and at the Seller’s sole discretion pay
to the Seller such amount as is necessary to put the Seller in monetary terms in
the same position the Seller would have been in had this Agreement been duly
consummated. The Seller remains free to prove higher damages.


In the event of re-assignment of the Shares pursuant to this section 12 (i) the
Buyer is, in particular, obliged to effect the assignment of the Shares to the
Seller by virtue of a notarized assignment agreement immediately following the
Seller’s demand. The costs of notarisation of such agreement shall be borne by
the Buyer.


Any failure to exercise a right to withdraw from this Agreement shall under no
circumstances be deemed to constitute a waiver of any other right the Seller may
have under or in connection with this Agreement.


13 Consents to the Assignment of the Shares


13.1
Consent of the Shareholders’ Meeting. The Seller as the sole shareholder of the
Company herewith resolves and grants his consent to the sale and assignment of
the Shares to the Buyer contemplated by this Agreement and waives any and all
pre-emptive rights, rights of co-sale, rights of first refusals and similar
rights arising from, or in connection with, the sale and assignment of the
Shares contemplated by this Agreement, as may be applicable by law, the
Company’s articles of association or other agreements.

-13-
 
 

--------------------------------------------------------------------------------

 


13.2
Consent of the Company. On the basis of the resolution of the shareholder’s
meeting pursuant to section 13.1 above, the Company herewith grants its consent
to the sale and assignment of the Shares from the Seller to the Buyer
contemplated by this Agreement.



14 Confidentiality/ Announcements


14.1
Confidentiality as to Transaction. The Parties shall keep confidential this
Agreement, its contents as well as the fact, that they have entered into this
Agreement and agreed upon the transaction contemplated hereby, and shall not
disclose it to any third party without the prior approval of the Seller (in the
event of a disclosure by any other Party to this Agreement) or the Buyer (in the
event of a disclosure by any other respective Party to this Agreement), unless
and to the extent such disclosure is required by statutory law. In the event
that a disclosure is required by law, the Parties shall notify and consult with
each other as to the further proceedings and shall limit the disclosure to the
minimum required by law. The Parties herewith agree that ROI may disclose this
Agreement vis-à-vis the United States Securities and Exchange Commission in the
event that the conclusion of this Agreement triggers a Form 8-K disclosure
obligation of ROI.



14.2
Public Announcements. No Party shall make, or cause to make, any press releases
or other public announcements in respect of this Agreement or the transactions
contemplated hereby, or otherwise communicate with any news media without prior
notification to, consultation with, and approval of the Seller and the Buyer.
The Parties shall in particular agree with both the Buyer and the Seller upon
the timing and the contents of any such announcement prior to its publication.



14.3
Confidentiality of Buyer in the Event of Withdrawal. In the unlikely event that
the transaction contemplated by this Agreement is not completed or this
Agreement is withdrawn pursuant to section 11, the Buyer shall for a period of
two (2) years after the date of the withdrawal comply vis-à-vis the Seller with
the undertakings and obligations under the Confidentiality Agreement dated 13
February 2013 attached hereto as Annex 14.3 which shall revive for the said
2-years-period as between the Seller and the Buyer.



15 Notices


All notices, requests, claims, demands and other communication hereunder shall
be in writing and in the English language and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by facsimile or e-mail (with acknowledgement of complete transmission) or by
registered mail, return receipt requested unless specified otherwise in this
Agreement, to the persons at the address set forth below, unless by proper
notice a different person, address or number shall have been designated by the
relevant person:


If to the Seller:


To Oncocorp GmbH
Mr Peter Gotzler
Röntgenstr. 6
82362 Weilheim
Fax Number: 0881 92489 29
E-mail: p.gotzler@oncocorp.de
-14-
 
 

--------------------------------------------------------------------------------

 


If to the Buyer:


To Resolute Oncology Ltd.
Mr Sean Maenpaa
27 Beekman Rd.
Summit, NJ 07901
E-mail: smaenpaa@ResoluteOncology.com


If to ROI:


To Resolute Oncology Inc.
Mr David Guy
395 Hollow Horn Rd.
Pipersville, PA 18947
E-mail: dguy@ResoluteOncology.com


If to PG:


To Mr Peter Gotzler
Laberstr. 10
82362 Weilheim
Fax Number: 0881 41385
E-mail: sego.italia@t-online.de


If to the Company:


To Resolute Oncology GmbH
Mr Peter Gotzler
Röntgenstr. 6
82362 Weilheim
Fax Number: +49 881 600 946 29
E-mail: p.gotzler@oncocorp.de


16 Costs


16.1
Costs of this Agreement and of the Additional Agreements. The Buyer shall
reimburse to the Seller 50 % of the costs, expenses and fees of SJ Berwin LLP
incurred to the Seller in connection with drafting and conclusion of this
Agreement and of any additional agreements referred to herein.



16.2
Notary Fees and other Costs. The costs, expenses and fees of the acting notary
as well as all other costs and expenses incurred in connection with the
execution and/or implementation of this Agreement and the transactions
contemplated hereby, if any, shall be borne by the Buyer.



16.3
Other Costs. Any internal costs as well as further fees, costs and expenses of
the advisors of any Party incurred in connection with the contemplated
transaction shall be borne by such respective Party.

-15-
 
 

--------------------------------------------------------------------------------

 


17 General Provisions


17.1
Entire Agreement. This Agreement in addition with any documents referred to
herein or incidental to this Agreement and executed by the Parties hereto shall
constitute the entire Agreement between the such Parties and shall replace or
supersede any agreements or arrangements made between the Parties previously
with regard to the subject matter hereof.



17.2
Amendments. Any amendments, authorisations or variations of this Agreement,
including this section 17.2, shall require written form in order to be
effective, unless notarisation is required.



17.3
Assignment. The assignment of this agreement or all or any rights or claims of
the Buyer hereunder shall require the prior written consent of the Seller.



17.4
Severability. Should any term or provision of this Agreement be invalid, illegal
or incapable of being enforced, all other terms and conditions shall remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in a manner materially adverse
to any Party to this Agreement. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify the agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order to effect the transactions contemplated hereby as originally contemplated
to the greatest possible extent. The same shall apply in the event of any
omissions.



17.5
Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

17.6
Governing Law. The validity, the performance and enforcement of this Agreement
shall be governed by German law without regard to applicable principles of
conflicts of law thereof.



17.7
Arbitration. In the event that a dispute (including such on the validity of this
clause) should arise under or in connection with this Agreement which cannot be
settled amicably, the dispute shall be finally settled according to the
Arbitration Rules of German Institute for Arbitration without recourse to the
ordinary courts of law, by an arbitration tribunal which shall consist of three
arbitrators, and conducted in English. The arbitration tribunal shall have its
seat in Vienna, Austria, unless mutually agreed otherwise by the relevant
parties.



-16-
 
 

--------------------------------------------------------------------------------

 


 
LIST OF ANNEXES



Annex 2.5
Draft Form Share Pledge Agreement
Annex 10.1.2 b)
Option Agreement
Annex 10.2 a)
Service Agreement PG
Annex 10.2 b)
Draft Form Employment Agreement
Annex 10.3 a)
Draft Form ESOP
Annex 10.3 b)
Heads of Terms of the Award Agreement
Annex 14.3
Confidentiality Agreement



-17-
